Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered. Claims 17-20, and 24-30 are pending in the application, claim 23 is cancelled. 
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
In response to applicant’s remarks concerning the double patenting rejections, the claim numbers are corrected below. With respect to applicant’s argument concerning MPEP guidelines limiting rejections over a single claim of a reference patent, rather than a number of claims grouped together, see MPEP 1504.06, which states double patenting rejections are based on a comparison of the claims in a patent and an application, and applies to claims directed to the same inventive concept but with different appearances or differing scope that are patentably indistinct from each other. 
In response to applicant’s arguments that Terukatsu fails to teach saturation of the filtration media, while Terakatsu does not explicitly discuss saturation, Terakatsu teaches adsorption as pointed out in the remarks, and that the filter material (solid particles) is regenerated, and regenerated filter material is recycled to the tower for continued use (page 15 lines 24-33), implying saturation of the filter material, as without some degree of saturation, the media would continue to be used without requiring regeneration. Additionally, or alternatively, see modified rejections in view of Mertz below.

 In response to applicant’s argument that Bonotto does not teach a sparging loop, the instant claims require a sparging loop comprising a circulation pump and a heat exchanger; the term sparging has various meanings within the art, using broadest reasonable interpretation, sparging could include spraying, sprinkling, bubbling, or rinsing/flowing over filter media. The instant specification discloses the sparging loop as comprising a circulation pump (page 5 lines 6-7), and circulating liquid from the lower part of the filtration tank to the upper part of the filtration tank (page 6 lines 1-5, page 7 lines 26-27, page 8 lines 5-7). Terakatsu teaches a portion of the at least one kind of objective constituent separated in the separator can also be circulated and used from the feeding port 15 with eluents and/or washings as needed (pg. 9 lines 3-8, providing a sparging loop), Bonotto teaches controlling the temperature and pressure in extraction zones to permit efficient extraction, circulating the solvent by means of one or more heaters 9, and 13, heating elements (heat exchangers) and separate circulating elements (pumps, page 2 col 2 line 28 - page 3 col 1 line 5), a loop between a lower portion of the tank and an upper portion of the tank (Fig. 1) to accelerate and promote extraction. Additionally, the use of recirculation loops is known in the art to cycle feeds through a process multiple times to optimize the removal of contaminants. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of copending Application No. 16/462525 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims are directed to the intended use of the apparatus. Apparatus claims 9-16 of 16/462,525 are analogous to claims 25-30 of the instant application.
Copending application claim 9 recites a single upright tank, lower part with inlet for malt (filter material), lower outlet (wort, purified liquid), upper part with outlet, upper water inlet, internal conveyor for feeding from lower to upper part, copending Claim 15 recites circulation pump and sparging loop, copending Claim 16 recites heat exchanger in sparging loop, analogous to instant Claim 25; copending Claim 10 – recites a screw conveyor –  analogous to instant claim 26; copending Claim 11 recites a vertical conveyer inside tank – analogous to instant claim 27; copending Claim 12 feed screw conveyor – instant claim 28; copending Claim 13 recites hopper above feed conveyor  - analogous to instant claim 29; copending Claim 14 recites outlet screw conveyor – analogous to instant claim 30.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites semi-continuously conveying fresh filter material, Claim 19 is dependent on claim 17 which requires continuously feeding fresh filter material in line 3. It is unclear whether the operation is required to be continuous or semi-continuous.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites semi-continuously conveying fresh filter material, Claim 19 is dependent on claim 17 which requires continuously feeding fresh filter material in line 3. It is unclear whether the operation is required to be continuous or semi-continuous..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Terukatsu (GB2255916), in view of Bonotto (US Patent 2112805), additionally or alternatively, in view of Mertz (US PG Pub 2016/0314865).
With respect to claim 17, Terukatsu teaches an apparatus and method for filtration of polluted liquid in a single upright filtration tank (abstract, Fig. 3 below, pg. 2, lines 4-28, tower I), feeding of fresh filter material via a fresh filter material inlet in a lower part of the filtration tank (solid particles continuously fed into the bottom of the tower, pg. 2, lines 4-28), feeding of polluted liquid via a liquid inlet in an upper part of the filtration tank (solution containing a constituent, pg. 1 lines 5-9, flows downward counterflow relative to solid particles, pg. 2, lines 4-28, port 8 for introducing solution provided on the upper portion of the tower, pg. 9, lines 20-26), mixing of the filter material and the polluted liquid in the single upright 10filtration tank to filter the polluted liquid by conveying filter material from the lower part of the filtration tank to the upper part of the filtration tank (counterflow contact to distribute constituent into the solid particles to be separated from the solution, pg. 2, lines 4-37), discharge of used filter material through an upper used filter material outlet in the upper part of the filtration tank (port 7 for withdrawing solid particles with constituent provided near the top of the tower, pg.6, lines 15-20, Fig. 3), and 15discharge of clean liquid from the filtration tank through a lower clean liquid outlet in the lower part of the filtration tank (pipe 10, Fig. 3, pg. 7, Lines 23-27), an internal conveyer for feeding of filter material from the lower part of the filtration tank to the upper part of the filtration tank (blades and shaft 4 and 3, convey particles up, pg. 2 lines 4-37).
Additional limitations of the single upright filtration tank comprises a circulation pump creating a sparging loop between a lower part of the single upright filtration tank and an upper part of the single upright filtration tank, wherein the polluted liquid is circulated from the lower part of the single upright filtration tank to the upper part of the single upright filtration tank, and a heat exchanger to heat or maintain heat in the polluted liquid during the filtration process being included in the sparging loop.
The term sparging loop is given the broadest reasonable interpretation to include spraying, sprinkling, bubbling, or rinsing/flowing over filter media, the claim defines the sparging loop as comprising a circulation pump, creating a loop between an upper and lower part of the tank.
Terakatsu teaches a portion of the at least one kind of objective constituent separated in the separator can also be circulated (a loop) and used from the feeding port 15 with eluents and/or washings as needed (pg. 9 lines 3-8), and the tower may be provided with a heating or cooling apparatus as needed (Terakatsu pg. 7 lines 28-29). While Terakatsu teaches circulation, and heating, Terakatsu does not explicitly teach a loop between the upper and lower parts of the tank, or a heat exchanger in the loop. Bonotto teaches controlling the temperature and pressure in extraction zones to permit efficient extraction, and heating and circulating the solvent by means of one or more heaters 9, and 13, heating elements (heat exchangers) and separate circulating elements (pumps, page 2 col 2 line 28 - page 3 col 1 line 5), between a lower portion of the tank and an upper portion of the tank (Fig. 1) to accelerate and promote extraction. Additionally, the use of recirculation loops is known in the art to cycle feeds through a process multiple times to optimize the removal of contaminants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate circulation and heating of the polluted liquid with a pump, and to circulate the liquid from a lower part to an upper part to control the temperature and promote extraction, and to optimize the removal of contaminants.  
Applicant amended to require continuously feeding polluted liquid and the sparging loop at a desired filtration temperature, saturating the filter material, and a time for moving the filter material from the lower part to the upper part being equal to a time for saturating the filter material before the used filter material is discharged from the tank. 
Terakatsu teaches continuous operation as discussed above. Bonotto teaches controlling the temperature and pressure in extraction zones to permit efficient extraction, to accelerate and promote extraction as discussed above (providing operation at a desired filtration temperature).
While Terakatsu does not explicitly discuss saturation, Terakatsu teaches adsorption/absorption of the constituent to the filter material (solid particles, page 12 lines 19-25), the filter material (solid particles) is regenerated, and regenerated filter material is recycled to the tower for continued use (page 15 lines 24-33), implying saturation of the filter material, as without some degree of saturation, the media would continue to be used without requiring regeneration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Terakatsu’s media/solid particles are at least partially saturated, and to optimize the level of saturation of the media to coincide with amount of time in the reaction unit to efficiently use the capacity of the media.
Additionally or alternatively, Mertz teaches helical screw counterflow ion exchange for treating contaminated water with media ([0049, 0054], Fig. 10), media fed into a hopper (solids feeder or other feed rate control mechanism ([0117, 0054], Fig. 10), contaminated water enters a upper portion, clean water exits a lower portion, media enters lower portion and exits at an upper portion ([0117], Fig. 10), a recirculation system may be provided for if the water does not meet release standards, or in system start-up/set-up/balancing, contaminated water may recirculate to the upper portion of the unit via pump P-1600 ([0118] Fig. 10), system temperature may be controlled in one or more regions or at a system level, including the use an auxiliary heat source  ([0122, 0111], operating at a desired filtration temperature), the process can be operated continuously or in a batch process ([0054, 0115]), the temperature may be controlled for optimal binding conditions ([0101]). As the filter media progresses upward to the second end of the unit it will become more and more loaded with ions until it exits as a contaminated slurry ([0117]), and that the system may be controlled to discharge a fully loaded media slurry (that is unable to bind any further contaminants), ([0092, 0105], saturating the filter material with the polluted liquid and filtering the polluted liquid, and a time for moving the filter material from the lower part to the upper part being equal to a time for saturating the filter material before the used filter material is discharged from the tank). Mertz further teaches the speed and pitch are adjustable in relationship with the binding time, and temperature, and that system variables include the length, contaminant to be removed, concentration of contaminants, type of media, unit angle, temperature, time to fully bind the contaminant and other related factors ([0101, 0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mertz’ temperature control of regions or the system as a whole, to operate at a desired temperature, and to saturate the media until it is unable to bind further contaminants as taught by Mertz, in order to optimally bind the contaminants to the media ([0101]).
With respect to claim 18, the method according to claim 17 is taught above. Terakatsu teaches, the filter material is continuously conveyed from the lower part of the filtration tank to the upper part of the 20filtration tank by a screw conveyer (Terakatsu abstract, Fig. 3, pg. 2, lines 4-37). Terakatsu further teaches operations were carried out at room temperature (Terakatsu, see examples), and the tower may be provided with a heating or cooling apparatus as needed (Terakatsu pg. 7 lines 28-29), and that the solution to be separated is fed to feeding port 8. 
Mertz teaches continuous operation as discussed above.
Bonotto teaches continuous counter current extraction processes in vertically disposed tanks with conveyor screws (page 1 col 2 lines 34-40, page 3 col 2 line 75- page 4 col 1 line 1), with solvent pumped into the system (pumps 8, 8’, 8a), and the pressure and temperature of the solvent controlled to permit efficient extraction (page 2 col 2 lines 19-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate temperature control and pressure control (via pumping) of the process as according to Bonotto, the duration of intermingling of extraction components in contact is to enable osmotic action or diffusion is dependent on the type of material being treated, the condition of the material, and factors including temperature and pressure (page 1 col 1 lines 24-43).	
With respect to claim 192533, the method according to claim 17 is taught above. Mertz teaches batch operation ([0054, 0115]). (Terakatsu teaches, in background art, there are known moving bed type methods, which are usually batch type methods (Terakatsu pg. 1 lines 11-25), in the invention filter material is continuously conveyed from the lower part of the filtration tank to the upper part of the 20filtration tank by a screw conveyer (Terakatsu abstract, Fig. 3, pg. 2, lines 4-37). 
Alternatively, t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that semi-continuous operation, where filter material for a complete batch is feed into the filtration tank, is an obvious engineering design choice depending on the degree of constituent removal required, the filter material used, the temperature, pressure, and the duration of contact.
With respect to claim 20, the method according to claim 17 is taught above. Mertz further teaches the speed and pitch are adjustable in relationship with the binding time, and temperature, and that system variables include the length, contaminant to be removed, concentration of contaminants, type of media, unit angle, temperature, time to fully bind the contaminant and other related factors ([0101, 0105]). 
Terakatsu teaches used filter material is discharged through the upper used filter material outlet, port 7 for withdrawing solid particles with constituent provided near the top of the tower (pg.6, lines 15-20, Fig. 3), solid particles are fed upward and eventually discharged from port 7 (pg. 13 lines 14-20), deposited particles are regenerated by means of regeneration apparatus 13, various adsorbent particles include silica, active carbon, zeolite and clay (Terakatsu pg. 10, lines 1-9), and various combinations of flow rates and usages in the examples. Bonotto (US 211805) teaches the duration of intermingling of extraction components in contact is to enable osmotic action or diffusion is dependent on the type of material being treated, the condition of the material, and factors including temperature and pressure (page 1 col 1 lines 24-43). But neither Terakatsu nor Bonotto explicitly teach the time to convey the filter material from the lower part of the filtration tank to the upper part of the 35filtration tank is set to approximately 60 - 500 minutes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the operation of the apparatus and the time to discharge of the filter media, depending on the type of filter media, the extraction component of interest, the temperature and pressure in order to optimize the system and the usage of the filter media. The claimed time of 60 - 500 minutes would be reached through such optimization.

 

    PNG
    media_image1.png
    692
    610
    media_image1.png
    Greyscale

With respect to claim 24, the method according to claim 17 is taught above. Terakatsu further teaches the fresh filter material is at least one of: clay, activated charcoal, moss, sand, sintered glass, or ceramic filter material (various adsorbent particles include silica, active carbon, zeolite and clay (Terakatsu pg. 10, lines 1-9). Mertz teaches the media can be glass, Herschlite, zeolite ([0074-0076]).
Claims 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Terukatsu (GB2255916), in view of Bonotto (US Patent 2112805).
With respect to claim 25, Terukatsu teaches an apparatus and method for filtration of polluted liquid in a single upright filtration tank (abstract, Fig. 3 below, pg. 2, lines 4-28, tower I), feeding of fresh filter material via a fresh filter material inlet in a lower part of the filtration tank (solid particles continuously fed into the bottom of the tower, pg. 2, lines 4-28), feeding of polluted liquid via a liquid inlet in an upper part of the filtration tank (solution containing a constituent, pg. 1 lines 5-9, flows downward counterflow relative to solid particles, pg. 2, lines 4-28, port 8 for introducing solution provided on the upper portion of the tower, pg. 9, lines 20-26), mixing of the filter material and the polluted liquid in the single upright 10filtration tank to filter the polluted liquid by conveying filter material from the lower part of the filtration tank to the upper part of the filtration tank (counterflow contact to distribute constituent into the solid particles to be separated from the solution, pg. 2, lines 4-37), discharge of used filter material through an upper used filter material outlet in the upper part of the filtration tank (port 7 for withdrawing solid particles with constituent provided near the top of the tower, pg.6, lines 15-20, Fig. 3), and 15discharge of clean liquid from the filtration tank through a lower clean liquid outlet in the lower part of the filtration tank (pipe 10, Fig. 3, pg. 7, Lines 23-27), an internal conveyer for feeding of filter material from the lower part of the filtration tank to the upper part of the filtration tank (blades and shaft 4 and 3, convey particles up, pg. 2 lines 4-37).
Additional limitations of the single upright filtration tank comprises a circulation pump creating a sparging loop between a lower part of the single upright filtration tank and an upper part of the single upright filtration tank, wherein the polluted liquid is circulated from the lower part of the single upright filtration tank to the upper part of the single upright filtration tank, and a heat exchanger to heat or maintain heat in the polluted liquid during the filtration process being included in the sparging loop.
The term sparging loop is given the broadest reasonable interpretation to include spraying, sprinkling, bubbling, or rinsing/flowing over filter media, the claim defines the sparging loop as comprising a circulation pump, creating a loop between an upper and lower part of the tank.
Terakatsu teaches a portion of the at least one kind of objective constituent separated in the separator can also be circulated (a loop) and used from the feeding port 15 with eluents and/or washings as needed (pg. 9 lines 3-8), and the tower may be provided with a heating or cooling apparatus as needed (Terakatsu pg. 7 lines 28-29). While Terakatsu teaches circulation, and heating, Terakatsu does not explicitly teach a loop between the upper and lower parts of the tank, or a heat exchanger in the loop. Bonotto teaches controlling the temperature and pressure in extraction zones to permit efficient extraction, and heating and circulating the solvent by means of one or more heaters 9, and 13, heating elements (heat exchangers) and separate circulating elements (pumps, page 2 col 2 line 28 - page 3 col 1 line 5), between a lower portion of the tank and an upper portion of the tank (Fig. 1) to accelerate and promote extraction. Additionally, the use of recirculation loops is known in the art to cycle feeds through a process multiple times to optimize the removal of contaminants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate circulation and heating of the polluted liquid with a pump, and to circulate the liquid from a lower part to an upper part to control the temperature and promote extraction, and to optimize the removal of contaminants.  
With respect to claim 26, the filtration apparatus according to claim 25 is taught above. Terakatsu further teaches a 25screw conveyer (abstract, Fig. 3, pg. 2, lines 4-37).  
With respect to claim 27, the filtration apparatus according to claim 25 is taught above. Terakatsu further teaches filtration tank (12) is an upright circular-cylindrical cylinder, and the conveyer is a vertical screw conveyer located inside the filtration tank (abstract, Fig. 3, pg. 2, lines 4-37).  
With respect to claims 28 and 30, the filtration apparatus according to claim 25 is taught above. Terakatsu further teaches the lower part of the filtration tank  comprises a screw conveyer for feeding of filter material from the fresh filter material inlet (16) to the interior of the filtration tank, and the upper part of the filtration tank comprises a screw conveyer for feeding of used filter material from the interior of the filtration tank to the used filter material outlet (Terakatsu port 6 for feeding solid particles and port 7 for withdrawing solid particles equipped with single or double screw extruders, pg. 7, lines 3-5, Fig. 3).  

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Terukatsu (GB2255916), in view of Bonotto (US Patent 2112805), Bonotto (US Patent 2188673), Bonotto (US Patent 2184248).
 With respect to claim 29, the filtration apparatus according to claim 28 is taught above. Bonotto teaches a filter material hopper is located above the screw conveyer in the fresh filter material inlet (see Figures 1 and 4, hoppers 3 and 42). Alternatively, the use of a hopper to introduce filter material is known in the art, see for example Bonotto ‘248, teaches feed hopper 23 filled with dry materials connected to conveyor screw 10b, and Bonotto ‘673 teaches hopper 9c filled with filtering material (page 2 col 2 lines 1-10, and 65-70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a feed hopper to introduce a given amount of filtering material into the tank (Bonotto ‘673 page 2 col 2 lines 65-70).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         

	/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777